United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL CAPITOL PARK CENTRAL,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-653
Issued: January 5, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 20, 2010 appellant filed a timely appeal of the September 11, 2009 schedule
award decision of the Office of Workers’ Compensation Programs and the January 6, 2010
decision denying his request for a hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant has more than three percent impairment of his right
lower extremity; and (2) whether the Office properly denied his request for a hearing.

FACTUAL HISTORY
This case was previously before the Board.1 By decision dated July 7, 2009, the Board
reversed the June 3, 2008 Office decision that terminated appellant’s wage-loss compensation for
refusing an offer of suitable work. The facts and the law of the case as sat forth in the Board’s
prior decision are incorporated herein by reference.
On June 3, 2006 appellant filed a claim for a schedule award. The Office denied his
claim by decision dated September 28, 2006.
In a February 9, 2007 report, Dr. Uchenna R. Nwaneri, an attending orthopedic surgeon,
reviewed the medical history and provided findings on physical examination. He found that
appellant had 44 percent right leg impairment due to decreased flexion, thigh muscle atrophy,
muscle weakness, a partial medial meniscectomy and mild ankle laxity, based on the fifth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides).
On March 14, 2007 Dr. Montague Blundon, III, a Board-certified orthopedic surgeon and
an Office referral physician, reviewed the medical history and provided findings on physical
examination. In a supplemental report dated May 29, 2007, Dr. Blundon advised that appellant
had 20 percent right lower extremity impairment.
In order to resolve the conflict in medical opinion between Dr. Nwaneri and Dr. Blundon,
the Office referred appellant, together with the case file, statement of accepted facts and a list of
questions, to Dr. Hamid R. Quraishi, a Board-certified orthopedic surgeon.
On August 22, 2007 Dr. Quraishi reviewed the medical history and provided findings on
physical examination. He opined that appellant had 14 percent right lower extremity
impairment, including 6 percent for calf atrophy, 3 percent for thigh atrophy, 2 percent for a
partial medial meniscectomy and 3 percent for chondroplasty of the patella, based on the fifth
edition of the A.M.A., Guides.
On October 31, 2007 Dr. Lawrence A. Manning, an orthopedic surgeon and an Office
medical adviser, noted discrepancies in the calf and thigh circumference measurements provided
in Dr. Quraishi’s report. He noted that Dr. Quraishi found three percent impairment for

1

See Docket No. 08-2368 (issued July 7, 2009). On January 10, 2005 appellant, then a 50-year-old maintenance
worker at the Jefferson Memorial, sustained a right knee sprain and a right medial meniscus tear at work when he
carried trash down some stairs, missed a step and hyperextended his knee. On April 20, 2006 he underwent right
knee surgery, including arthroscopic chondroplasty of patellofemoral articulation and a partial medial
meniscectomy.

2

chondroplasty of the patella in addition to two percent for a partial meniscectomy, which was a
diagnosis based impairment. Dr. Manning advised that there was no provision in the A.M.A.,
Guides for impairment due to chondroplasty of the patella.2 He advised that a diagnosis-based
impairment could not be combined with muscle atrophy, according to Table 17-2 at page 526 of
the fifth edition of the A.M.A., Guides. Dr. Manning opined that appellant was entitled to the
impairment with the greater percentage, three percent for muscle atrophy as compared to two
percent for a partial meniscectomy.
On November 26, 2007 the Office granted appellant a schedule award based on three
percent right lower extremity impairment, for 8.64 weeks, from November 8, 2007 to
January 7, 2008.3 The record indicates that appellant received full payment of this schedule
award.
On February 25, 2008 an Office hearing representative set aside the November 26, 2007
decision and remanded the case for further development of the medical evidence. He noted
discrepancies in calf and thigh circumferences measurements in Dr. Quraishi’s report and
advised that a diagnosis-based impairment rating could not be combined with deficits on
physical examination.
In a report dated April 3, 2008, Dr. Quraishi advised that appellant’s right calf was 42.5
centimeters (cm) in circumference, the left calf 44.0 cm, a difference of 1.5 cm. Appellant’s
right thigh circumference was 55 cm, the left thigh 56 cm, a difference of 1 cm.
On April 16, 2008 the Office asked Dr. Quraishi to address the percentage of right leg
impairment due to calf and thigh atrophy. On April 17, 2008 Dr. Quraishi stated that appellant
had six percent impairment due to 1.5 cm of right calf atrophy and three percent for 1 cm of right
thigh atrophy according to Table 17-6 at page 530 of the fifth edition of the A.M.A., Guides.
The total impairment was nine percent.
On July 30, 2009 Dr. Manning stated that appellant had two percent right lower extremity
impairment for a partial meniscectomy, according to Table 16-3 at page 509 (Knee Regional
Grid) of the sixth edition of the A.M.A, Guides.4 He stated that the impairment was Class 1 with
a default value of 2. Dr. Manning noted that the findings in the medical records suggested that
the adjustment grids would keep the value at the default range of two percent.

2

See Federal (FECA) Procedural Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (January 2010) (after obtaining all necessary medical evidence, the file should be routed to an
Office medical adviser for an opinion concerning the nature and percentage of impairment in accordance with the
A.M.A., Guides, with the medical adviser providing rationale for the percentage of impairment specified, especially
when there is more than one evaluation of the impairment present).
3

The Federal Employees’ Compensation Act provides for 288 weeks of compensation for 100 percent loss or loss
of use of the lower extremity. 5 U.S.C. § 8107(c)(2). Multiplying 288 weeks by three percent equals 8.64 weeks of
compensation.
4

See infra note 7.

3

By decision dated September 11, 2009, the Office found that appellant had no more than
three percent right lower extremity impairment for which he had already received a schedule
award.
On December 14, 2009 appellant requested an oral hearing.
By decision dated January 6, 2010, the Branch of Hearings and Review denied
appellant’s request for a hearing on the grounds that it was filed more than 30 days after the
September 11, 2009 decision. It exercised its discretion and determined that the issue in the case
could be addressed equally well through a reconsideration request and the submission of new
evidence.5
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act6 and its
implementing regulations7 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides sixth edition has been
adopted by the Office as the appropriate standard for evaluating schedule losses.8
Section 8123(a) of the Act provides that if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.9 Where a case is referred to an
impartial medical specialist for the purpose of resolving a conflict, the opinion of such specialist,
if sufficiently well rationalized and based on a proper factual and medical background, must be
given special weight.10

5

Subsequent to the January 6, 2010 Office decision, additional evidence was associated with the file. The
Board’s jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See
20 C.F.R. § 501.2(c). The Board may not consider this evidence for the first time on appeal.
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404; FECA Bulletin No. 9-03 (issued March 15, 2009) (providing for use of the sixth edition of
the A.M.A., Guides effective May 1, 2009).
8

Id.

9

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan), 45
ECAB 207 (1993).
10

See Roger Dingess, 47 ECAB 123 (1995); Glenn C. Chasteen, 42 ECAB 493 (1991).

4

ANALYSIS -- ISSUE 1
The Board finds that appellant has no more than three percent right lower extremity
impairment.
The Office found a conflict in medical opinion between Dr. Nwarei and Dr. Blundon as
to appellant’s right lower extremity impairment. It referred appellant to Dr. Quraishi who found
that he had nine percent impairment for thigh and calf atrophy based on the fifth edition of the
A.M.A., Guides. In his April 16, 2008 report, Dr. Quraishi clarified that appellant had
impairment due to 1.5 cm of right calf atrophy and 1 cm of right thigh atrophy.
On July 30, 2009 Dr. Manning reviewed Dr. Quraishi’s reports and stated that appellant
had two percent right lower extremity impairment for a partial menisectomy. He explained that
according to Table 16-3 at page 509 (Knee Regional Grid) of the sixth edition of the A.M.A,
Guides11 a partial medial menisectomy is rated in the range of one to three percent permanent
impairment. The default value is two percent and is adjusted down to one percent or up to three
percent based on the class of the diagnosis and the grade modifiers such as functional history,
physical examination and clinical studies.12 Dr. Manning rated appellant’s impairment as Class
1 with a default value of two percent. He noted that the findings in the medical records
suggested that the adjustment grids would keep the value at the default range of two percent.
The Board finds however that appellant’s permanent impairment of the right lower extremity is
three percent.
The net adjustment formula requires that the default impairment of two percent medial
menisectomy be reduced by the class of the diagnosis to a one percent impairment rating.13
However, appellant’s atrophy of the thigh and of the calf, rated by the impartial medical advisor,
both qualify as physical examination adjustments pursuant to Table 16-7. As both are Grade 1
modifiers, his total impairment of the right lower extremity is three percent. There is no medical
evidence establishing that appellant has more than three percent right lower extremity
impairment based on the sixth edition of the A.M.A., Guides.
On appeal, appellant contends that he has 20 percent right lower extremity impairment
because, on June 11, 2007, the Office advised that Dr. Blundon’s report represented the weight
of the medical evidence. The record reflects that the Office’s June 11, 2007 letter advised him
and the employing establishment that Dr. Blundon’s March 14, 2007 report represented the
weight of the medical evidence on the issue of work capacity, not the issue of right lower
extremity impairment. On the issue of impairment, the Office found a conflict between
Dr. Nwaneri and Dr. Blundon and referred appellant to Dr. Quraishi for resolution of the
conflict. The Office did not find that Dr. Blundon’s report represented the weight of the medical
evidence regarding the issue of his right lower extremity impairment.

11

As noted, the sixth edition of the A.M.A., Guides became effective on May 1, 2009.

12

A.M.A., Guides (6th ed.) 497.

13

See menisectomy example at page 522.

5

LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act, concerning a claimant’s entitlement to a hearing before an
Office hearing representative, states: “Before review under section 8128(a) of this title, a
claimant for compensation not satisfied with a decision of the Secretary under subsection (a) of
this section is entitled, on request made within 30 days after the date of the issuance of the
decision, to a hearing on his claim before a representative of the Secretary.”14 A hearing is a
review of an adverse decision by an Office hearing representative. Initially, the claimant can
choose between two formats: an oral hearing or a review of the written record. In addition to the
evidence of record, the claimant may submit new evidence to the hearing representative.15 A
request for either an oral hearing or a review of the written record must be submitted, in writing,
within 30 days of the date of the decision for which the hearing is sought.16 A claimant is not
entitled to a hearing or a review of the written record if the request is not made within 30 days of
the date of the decision.17 The Office has discretion, however, to grant or deny a request that is
made after this 30-day period.18 In such a case, the Office will determine whether a discretionary
hearing should be granted and, if not, will so advise the claimant with reasons.19
ANALYSIS -- ISSUE 2
On December 14, 2009 appellant requested an oral hearing regarding the September 11,
2009 merit decision. As noted, a claimant is not entitled to a hearing or a review of the written
record if the request is not made within 30 days of the date of the decision. Appellant’s hearing
request was denied by the Office as it was untimely. The Office exercised its discretion and
determined that the issue in the case could be addressed equally well through a reconsideration
request and the submission of new medical evidence. The Board finds no evidence that the
Office abused its discretion in denying appellant’s untimely request for a hearing.
CONCLUSION
The Board finds that appellant has more than three percent impairment to his right lower
extremity for which he received a schedule award. The Board further finds that the Office did
not abuse its discretion in denying his request for a hearing.

14

5 U.S.C. § 8124(b)(1).

15

20 C.F.R. § 10.615.

16

Id. at § 10.616(a).

17

James Smith, 53 ECAB 188 (2001).

18

20 C.F.R. § 10.616(b).

19

Supra note 17.

6

ORDER
IT IS HEREBY ORDERED THAT the January 6, 2010 and September 11, 2009
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: January 5, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

7

